Citation Nr: 1002396	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and chronic major 
depressive disorder.  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision in which 
the RO granted the Veteran's claim for service connection for 
PTSD and assigned a 50 percent evaluation, effective May 10, 
2007, and a July 2008 rating decision in which the RO denied 
the Veteran's claim for a TDIU.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD and 
chronic major depressive disorder, the Board has 
recharacterized the Veteran's claim as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).

The issue of issue of entitlement to a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares, panic attacks (more than once a 
week), flashbacks, blunted affect, anger, intrusive thoughts, 
hypervigilance, impaired short-term memory, suicidal 
ideation, and a difficulty in establishing and maintaining 
effective work and social relationships.  





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

A June 2007 pre-rating notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the Veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim are received by 
VA.

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes that the June 2007 pre-rating 
letter included notice as to how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts these types of determinations, consistent with 
Dingess.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and the report 
of VA examinations conducted in October 2007 and April 2008.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  

II.  Analysis

The claims file contains various VA treatment records; the 
only pertinent record is a May 2003 VA treatment record which 
showed that the Veteran reported nightmares and flashbacks of 
Vietnam.  He reported having lots of thoughts of wanting to 
harm himself, but no plans to follow through with harming 
himself.  

Private treatment records dated from June 2007 to June 2008 
show that the Veteran reported having nightmares 2-3 times a 
week, night sweats, panic attacks, flashbacks, intrusive 
thoughts, exaggerated startle response, and hypervigilance.  
The Veteran reported rarely socializing with friends or 
family and stated that he gets lost when driving, misplaces 
things, can't read, and forgets things because of his memory.  
The Veteran reported hearing his name, cars driving up, and 
footsteps and noises in the house.  

A July 2007 private examination report showed that the 
Veteran reported having nightmares which caused him to wake 
up in a sweaty panic 3-4 times a week.  He reported having 
flashbacks 2-3 times a week.  The Veteran stated that he has 
panic attacks 5-6 times a week, lasting at least 35-40 
minutes.  He stated that he averages 3-4 hours of sleep a 
night.  

The Veteran reported intrusive thoughts.  He startles easily 
and is hypervigilant.  He cannot tolerate anyone behind him.  
He rarely socializes with family or friends.  His recent 
memory is severely impaired, so much that he cannot remember 
what he reads.  His working memory is 100 percent impaired.  
Anger, sadness, and fear come upon him without his knowing 
why 60 percent of the time, indicating that his prefrontal 
cortex is dysfunctional.  He hears his name called, hears 
noises in the house, and sees shadows moving out of the 
corner of his eyes 2-5 times a week.  All of these 
hallucinations or illusions occur when no one or nothing is 
there.  

The Veteran reported feeling depressed 90 percent of the time 
with no energy and little interest in things.  He has crying 
spells 75 percent of the time and he angers and agitates 
easily.  He reported feeling helpless and suicidal at times.  

The examiner opined that because of the PTSD, the Veteran was 
unable to sustain social relationships and was moderately 
compromised in his ability to sustain work relationships.  
The Veteran was diagnosed with chronic PTSD and chronic major 
depression and assigned a GAF score of 40.  

At an October 2007 VA examination, the Veteran reported 
feeling easily irritated.  He stated that when he feels this 
way he either withdraws or becomes verbally aggressive.  He 
stated that he has few friends and has limited recreational 
activities and limited social support.  The Veteran stated 
that he avoids talking about his experiences in Vietnam.  He 
reported poor sleep and stated that he has nightmares 
directly related to his combat experiences.  The Veteran 
stated that he avoided the news because it reminded him of 
Vietnam.  He stated that his nightmares wake him up with a 
rapid heart rate and frequently feels scared.  The Veteran 
reported that approximately two years ago he contacted the VA 
when he was feeling depressed.  At the time he was 
experiencing suicidal ideations and had made a plan to run 
his car off the road.  He denied any current suicidal 
ideation.  The Veteran reported a family owned business and 
reported working there for about five years.  He stated that 
he works 30 hours a week and noted that his family was 
understanding of his symptoms.  

Upon mental status examination, the Veteran was appropriately 
dressed and groomed.  His speech was clear, coherent, and 
goal oriented.  He was alert and fully oriented.  His short 
term memory and concentration were somewhat impaired.  Long-
term memory was within normal limits.  His thought process 
was linear and devoid of delusional content.  Insight and 
judgment were adequately developed.  His fund of information 
and level of intelligence were in the average range.  His 
affect was blunted.  His mood was dysphoric.  There was no 
evidence of any thought or perceptual disturbance.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 
45.  

An April 2008 VA examination report showed that the Veteran 
complained of trouble getting to sleep and reported sleeping 
only approximately three hours a night.  The Veteran stated 
that he was isolated and withdrawn from others, especially 
when depressed.  He reported having a depressed mood on a 
daily basis.  He reported loss of interest in his usual 
activities.  He reported difficulty getting along with other 
people and reported and reported nightmares 3-5 times a week.  
The Veteran stated that the nightmares were directly related 
to his combat experiences.  The Veteran reported working one 
day a week cleaning up his shop.  He last worked full-time in 
December 2007.  He reported that he quit working because of 
the symptoms of his PTSD and his physical health.  

Upon mental status examination the Veteran was appropriately 
dressed and groomed.  His speech was clear, calm, coherent, 
and goal directed.  Thought process was linear and devoid of 
delusional content.  Short-term memory and concentration were 
somewhat impaired.  Long-term memory was within normal 
limits.  Insight and judgment were adequately developed.  
There was no evidence of any thought or perceptual 
disturbance.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 45.  The examiner opined that the 
Veteran was experiencing a moderate to severe level of 
impairment in social and occupational functioning.  

III.  Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R.  
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 40 and 45.    The Board notes that a GAF score of 41-
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
current 50 percent rating under Diagnostic Code 9411. The 
medical record suggests that the Veteran's PTSD has caused 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as: nightmares, panic 
attacks (more than once a week), flashbacks, intrusive 
thoughts, hypervigilance, suicidal ideation, and impaired 
short-term memory.  In order to warrant an evaluation in 
excess of 50 percent under Diagnostic Code 9411, the evidence 
must show that the Veteran's PTSD is characterized by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, and neglect of personal appearance 
and hygiene.  This type of symptomatology is not shown in the 
Veteran's case.  

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 50 percent.  Since grant of 
service connection, the Veteran's PTSD has been no more than 
50 percent disabling, therefore the requirements for a rating 
of 70 or 100 percent have not been met.  As the Board finds 
that the record presents no basis for an assignment of more 
than a 50 percent rating for PTSD, there is no basis for 
staged ratings of the disability pursuant to Fenderson and 
Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 
509-10.

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration. The above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that his PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than the 50 percent rating.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that his PTSD results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for the period in 
question.  In this regard, the Board notes that the Veteran's 
50 percent disability rating takes into account occupational 
impairment.  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  


REMAND

With respect to the Veteran's claim for entitlement to a 
TDIU, the Board has determined that further development is 
warranted.  

At the Veteran's April 2008 VA examination, the Veteran 
stated that he last worked full time in December 2007.  He 
reported that he stopped working due to his symptoms of PTSD 
and his physical health as well.  The examiner opined that 
the Veteran was experiencing a moderate to severe level of 
impairment in occupational functioning but did not provide an 
opinion as to whether the Veteran's service-connected PTSD, 
by itself, rendered the Veteran unemployable.  As such, the 
Veteran should be afforded a VA examination in order to 
obtain an opinion as to whether the Veteran's service-
connected PSTD makes him unemployable.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, by an appropriate examiner, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician(s) designated to examine 
the Veteran, and the report(s) of the 
examination(s) should include discussion 
of the Veteran's documented medical 
history and assertions.  .

After examining the Veteran, the examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's service-connected 
PTSD, in and of itself, renders him 
unable to secure or follow a 
substantially gainful occupation.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
adjudicate the issue of entitlement to a 
TDIU, in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and given an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


